The opinion of the court was announced by—
Lowe, J.
Whether the facts disclosed in the answer of a garnishee show an indebtedness to the principal debtor, is a question of law which we will review and express an opinion upon. But when the garnishee’s answer is denied and evidence introduced on both sides upon the issue thus made, which is tried and decided by the court, without finding and entering upon the record the facts which constituted the basis of its decision; in such a condition of the record (which is this case) there is no legitimate question for us to review; and for these reasons we must affirm the proceedings below.
Affirmed.